ACCEPTED
                                                                                                                                                        03-14-00130-CV
                                                                                                                                                               4634706
                                                                                                                                              THIRD COURT OF APPEALS
                                                                                                                                                         AUSTIN, TEXAS
                                                                                                                                                  3/25/2015 11:23:57 AM
                                                                                                                                                       JEFFREY D. KYLE
                                                                                                                                                                 CLERK




                                                                                                                       FILED IN
                                                                                                                3rd COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                        March 25, 2015                                          3/25/2015 11:23:57 AM
                                                                                                                    JEFFREY D. KYLE
                                                                                                                         Clerk

The Hon. Jeffrey D. Kyle                                                                                                      Via e-filing
Clerk, Third Court of Appeals
P. O. Box 12547
Austin, TX 78711-2547

      Re:        No. 03-14-00130-CV, Sierra Club & Public Citizen v. Texas
                 Commission on Environmental Quality & Southwestern Electric
                 Power Co., Court of Appeals, Third District of Texas at Austin,
                 Texas.

Dear Mr. Kyle:

This case has been set for oral argument on May 6, 2015, at 1:30 p.m. before
Justices Puryear, Pemberton, and Bourland.

I intend to argue the case before the Court on behalf of the Texas Commission on
Environmental Quality.

Thank you for your attention to this matter. Please call if you need additional
information.

Sincerely,

/s/ Anthony Grigsby
Anthony Grigsby
Assistant Attorney General
Anthony.Grigsby@texasattorneygeneral.gov
Environmental Protection Division

cc:   Eric Allmon, Attorneys for Sierra Club & Public Citizen, eallmon@lf-lawfirm.com
      Derek Seal, Attorneys for SWEPCO, dseal@winstead.com




       P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov